NUMBER 13-10-00073-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                       IN RE JOSE RAMIRO GARCIA GONZALES


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Benavides
                       Per Curiam Memorandum Opinion1

        Relator, Jose Ramiro Garcia Gonzales, pro se, filed a petition for writ of mandamus

in the above cause on February 19, 2010, through which he seeks to compel the trial court

to rule on relator’s request for documents that are “necessary to file his 11.07 habeas

corpus.”2 According to relator, he is attempting to file his second application for writ of

habeas corpus. See TEX . CODE CRIM . PROC . ANN . art. 11.07, § 4 (Vernon Supp. 2009).



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen de nying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

        2
          Relator also filed a “Motion for Suspension of Operation of Rules,” seeking perm ission to file fewer
copies of his petition for writ of m andam us. W e GRANT this m otion.
       Article 11.07 provides the exclusive means for an incarcerated individual to

challenge a final felony conviction in non-death penalty cases. See id., § 5. Jurisdiction

to grant post-conviction habeas corpus relief from a final felony conviction rests exclusively

with the court of criminal appeals. See Bd. of Pardons & Paroles ex rel. Keene v. Court

of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Hoang v. State,

872 S.W.2d 694, 697 (Tex. Crim. App. 1993); In re McAfee, 53 S.W.3d 715, 718 (Tex.

App.–Houston [1st Dist.] 2001, orig. proceeding) (“Article 11.07 contains no role for the

courts of appeals; the only courts referred to are the convicting court and the Court of

Criminal Appeals. Should an applicant find it necessary to complain about an action or

inaction of the convicting court, the applicant may seek mandamus relief from the Court

of Criminal Appeals.”); see also TEX . CODE CRIM . PROC . ANN . art. 11.07, § 5 (“After

conviction the procedure outlined in this Act shall be exclusive and any other proceeding

shall be void and of no force and effect in discharging the prisoner.”);

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that we lack jurisdiction over this original proceeding. Accordingly, the

petition for writ of mandamus is DISMISSED FOR WANT OF JURISDICTION. See TEX .

R. APP. P. 52.8(a).

                                                                 PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Delivered and filed the 23rd
day of February, 2010.




                                              2